Name: Commission Implementing Regulation (EU) NoÃ 592/2013 of 21Ã June 2013 concerning the technical format for the transmission of European statistics on permanent crops pursuant to Regulation (EU) NoÃ 1337/2011 of the European Parliament and of the Council Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: communications;  cultivation of agricultural land;  agricultural activity;  farming systems;  economic analysis
 Date Published: nan

 22.6.2013 EN Official Journal of the European Union L 170/23 COMMISSION IMPLEMENTING REGULATION (EU) No 592/2013 of 21 June 2013 concerning the technical format for the transmission of European statistics on permanent crops pursuant to Regulation (EU) No 1337/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1337/2011 of the European Parliament and of the Council of 13 December 2011 concerning European statistics on permanent crops (1), and in particular Article 8(2) thereof, Whereas: (1) Regulation (EU) No 1337/2011 constitutes the framework for the production of comparable European statistics on permanent crops. (2) The data structure for the transmission of statistical data on fruit and olive plantations and the exchange standard should be specified. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS REGULATION: Article 1 Member States shall send the statistical data on fruit and olive plantations referred to in Annex I to Regulation (EU) No 1337/2011, using the statistical data and metadata exchange (SDMX) standard. The data shall be provided to Eurostat through the single entry point to allow the Commission (Eurostat) to retrieve the data by electronic means. Article 2 The data structure for sending statistical data on fruit and olive plantations to the Commission (Eurostat) shall be as specified in the Annex. Article 3 The data shall be reported for all single compulsory variables and aggregates. Article 4 The data shall be reported in hectares (ha). Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 30.12.2011, p. 7. ANNEX Data structure for the transmission of statistical data on fruit and olive plantations Information to be included in the transmission files: Table 1 List of fields Number Field Remarks 1 Region NUTS 1 codes as defined according to Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003, on the establishment of a common classification of territorial units for statistics (NUTS), OJ L 154, 21.6.2003, p. 1. 2 Year Reference Year for the data (e.g. 2012, 2017, ¦) 3 Variety group Codes are presented in Table 2 4 Plantation density Codes are presented in Table 3 5 Plantation age Codes are presented in Table 4 6 Observation value In hectares (ha) 7 Observation status Standard code list 8 Observation Confidentiality Standard code list Table 2 Code list for variety group (classes in bold are compulsory) Level 1 Level 2 Code and class name Level 3 Code and class name Level 4 Code and class name APD Dessert apple trees APD_BKP Boskoop rouge APD_BRB Braeburn APD_COO Cox Orange APD_CRP Cripps Pink APD_ELR Elstar APD_FUJ Fuji APD_GAL Gala APD_GOD Golden Delicious APD_GRS Granny Smith APD_IDR Idared APD_JON Jonagold/Jonagored APD_MOD Morgenduft APD_RED Red Delicious APD_RBC Reinette blanche du Canada APD_SHP Shampion APD_LOB Lobo APD_PIN Pinova APD_OTH Other dessert apples API Apple trees for industrial processing PED Dessert pear trees PED_CFR Conference PED_WIL William PED_ABT Abate PED_ROC Rocha PED_COE Coscia-Ercolini PED_GYT Guyot PED_BLQ Blanquilla PED_DCN Decana PED_KAS Kaiser PED_OTH Other dessert pears PEI Pear trees for industrial processing PCD Dessert peach trees PCD_PEA Peaches other than nectarines and peaches for processing PCD_PEAY Yellow flesh peaches PCD_PEAY_VE Very early yellow flesh peaches (harvest until 15 June) PCD_PEAY_E Early yellow flesh peaches (harvest between 16 June and 15 July) PCD_PEAY_M Medium-early yellow flesh peaches (harvest between 16 July and 15 August) PCD_PEAY_L Late yellow flesh peaches (harvest after 15 August) PCD_PEAW White flesh peaches PCD_PEAW_VE Very early white flesh peaches (harvest until 15 June) PCD_PEAW_E Early white flesh peaches (harvest between 16 June and 15 July) PCD_PEAW_M Medium-early white flesh peaches (harvest between 16 July and 15 August) PCD_PEAW_L Late white flesh peaches (harvest after 15 August) PCD_PEAD Doughnut peaches PCD_NEC Nectarines PCD_NECY Yellow flesh nectarines PCD_NECY_VE Very early yellow flesh nectarines (harvest until 15 June) PCD_NECY_E Early yellow flesh nectarines (harvest between 16 June and 15 July) PCD_NECY_M Medium-early yellow flesh nectarines (harvest between 16 July and 15 August) PCD_NECY_L Late yellow flesh nectarines (harvest after 15 August) PCD_NECW White flesh nectarines PCD_NECW_VE Very early white flesh nectarines (harvest until 15 June) PCD_NECW_E Early white flesh nectarines (harvest between 16 June and 15 July) PCD_NECW_M Medium-early white flesh nectarines (harvest between 16 July and 15 August) PCD_NECW_L Late white flesh nectarines (harvest after 15 August) PCI Peach trees for industrial processing (including group of Pavie) APC Apricot trees APC_VE Very early apricots (harvest until 31 May) APC_E Early apricots (harvest between 1 and 30 June) APC_M Medium-early apricots (harvest between 1 and 31 July) APC_L Late apricots (harvest after 1 August) ORA Orange trees ORA_NVL Navel ORA_NVL_E Early Navel (harvest between October and January) ORA_NVL_M Medium-early Navel (harvest between December and March) ORA_NVL_L Late Navel (harvest between January and May) ORA_BLC Blancas ORA_BLC_E Early Blancas (harvest between December and March) ORA_BLC_L Late Blancas (harvest between March and May) ORA_SGU Sanguine ORA_OTH Other oranges SCF Small citrus fruit SCF_STM Satsumas SCF_STM_VE Extra-early satsumas (harvest between September and November) SCF_STM_OTH Other satsumas (harvest between October and December) SCF_CLM Clementines SCF_CLM_E Early clementines (harvest between September and December) SCF_CLM_M Medium-early clementines (harvest between November and January) SCF_CLM_L Late clementines (harvest between January and March) SCF_OTH Other small citrus including hybrids LEM Lemon trees LEM_WI Winter lemon varieties: harvest between October and April LEM_SU Summer lemon varieties: harvest between February and September OLI Olive trees GRV Table grape vines GRV_W White table grape vines GRV_WSDL Seedless white table grape vines GRV_WNML Normal white table grape vines GRV_R Red table grape vines GRV_RSDL Seedless red table grape vines GRV_RNML Normal red table grape vines AP_PE Apple and pear trees PC_APC Peach, nectarine and apricot trees ORA_SCF_LEM Orange, small citrus fruit and lemon trees Table 3 Plantation density Code Density class Remark LT140 Less than 140 trees per hectare Olive trees 140-399 From 140 to 399 trees per hectare Olive trees LT250 Less than 250 trees per hectare Orange, small citrus and lemon trees 250-499 From 250 to 499 trees per hectare Orange, small citrus and lemon trees LT400 Less than 400 trees per hectare Apple and pear trees 400-1599 From 400 to 1 599 trees per hectare Apple and pear trees GE400 400 trees per hectare or more Olive trees 500-749 From 500 to 749 trees per hectare Orange, small citrus and lemon trees LT600 Less than 600 trees per hectare Peach, nectarines and apricot trees 600-1199 From 600 to 1 199 trees per hectare Peach, nectarines and apricot trees GE750 750 trees per hectare or more Orange, small citrus and lemon trees LT1000 Less than 1 000 trees per hectare Table grape vines 1000-1499 From 1 000 to 1 499 trees per hectare Table grape vines GE1200 1 200 trees per hectare or more Peach, nectarines and apricot trees GE1500 1 500 trees per hectare or more Table grape vines 1600-3199 From 1 600 to 3 199 trees per hectare Apple and pear trees GE3200 3 200 trees per hectare or more Apple and pear trees Table 4 Plantation age Code Age class Remark Y_LT3 Less than 3 years Table grape vines Y3-9 From 3 to 9 years Table grape vines Y_LT5 Less than 5 years Apple and pear trees, Peach, nectarines and apricot trees Orange, small citrus and lemon trees Olive trees Y5-11 From 5 to 11 years Olive trees Y5-14 From 5 to 14 years Apple and pear trees, Peach, nectarines and apricot trees Orange, small citrus and lemon trees Y10-19 From 10 to 19 years Table grape vines Y12-49 From 12 to 49 years Olive trees Y15-24 From 15 to 24 years Apple and pear trees, Orange, small citrus and lemon trees Y_GE15 15 years or over Peach, nectarines and apricot trees Y_GE20 20 years or over Table grape vines Y_GE25 25 years or over Apple and pear trees, Orange, small citrus and lemon trees Y_GE50 50 years or over Olive trees